DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/348,902 filed 10 May 2019. Claims 1-15 pending. 

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch for selectively preventing rotatory movement of a cogged gear about an axis, the clutch comprising: an actuator; a pivotally movable pawl, the pawl being interactive with the cogged gear; a plunger radially movable within and by the actuator, the plunger oriented orthogonally relative to the axis to control pawl movement; a pair of axially spaced sidewalls, each sidewall including an opposed radially extending slot; a pawl pusher radially movable between the plunger and the pawl, the pawl pusher including a pair of axially extending wing portions, each wing portion slidably supported in one of the opposed slots to limit movement of the pawl pusher to radial, only; wherein axial and/or circumferential force loads transmitted to the pawl pusher member by the pawl are not transferred to the radially movable plunger.
Claim 8:
A pawl pusher for a clutch configured to selectively prevent rotational movement of a gear, the pawl pusher comprising: a cross-shaped member adapted to be 
Claim 15:
A method of making a sector clutch for selectively preventing rotatory movement of a cogged gear about an axis; the method comprising the steps of: forming an actuator support block, and installing an actuator within the support block; forming a pair of axially spaced sidewalls, each having a slot oriented radially with respect to the axis; securing the sidewalls to the support block; forming a pivotally movable pawl to be interactive with cogs on the gear, the pawl having axial ends pivotally anchored in each sidewall; forming a radially movable plunger oriented orthogonally relative to the axis, the plunger being adapted to control pawl movement; 3Docket No.: 50092/DKT16275A securing the plunger to the actuator; forming a pawl pusher configured to float radially between the plunger and the pawl, with the pawl pusher including a pair of axially extending wing portions, each wing portion being slidably supported in one of the opposed slots to accommodate movement of the pawl pusher; wherein axial and/or circumferential force loads transmitted to the pawl pusher member by the pawl are not transferred to the radially movable plunger.
Regarding claims 1, 8, and 15 the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant clarified the limitations regarding how the plunger is limited to radial movement and transmission only. It is noted that at least [0016] of the instant applicant appears to indicate that wing portions of the plunger are restricted to only radial movement within the plunger. See [0016] 
However, applicant clarified that the claims are not limited to such an interpretation. See remarks. Upon further review, Examiner agrees and no longer limits the limitations regarding radial movement of the plunger to single elements of the plunger. Rather, the entire plunger must only move radially and no other direction. This is not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, 22 March 2021 with respect to pages 5-11 have been fully considered and are persuasive.  The 35 USC 102 or 103 rejections of claims 1, 2, 4-9, and 11-15 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659